DETAILED ACTION

This Office Action is in response to Applicant's amendments and arguments filed with a Request for Continued Examination on February 22, 2021. Applicant has amended claims 1, 4-6, 8-10, 17-19, 21 and canceled claims 3 and 8.  Currently, claims 1-2, 4-7, 9-21 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2021 has been entered.

Response to Amendments

The 35 U.S.C. 101 rejections of claims 1-2, 4-7, 9-21 are maintained in light of applicant’s amendments to claims 1, 4-6, 8-10, 17-19, 21. 
The 35 U.S.C. 103 rejections of claims 1-2, 4-7, 9-21 are withdrawn in light of applicant’s amendments to claims 1, 4-6, 8-10, 17-19, 21. 

Response to Arguments

Applicant’s arguments submitted on 2/22/21 have been considered but are not persuasive in regards to the 101 rejection.   Applicant argues on p. 8 of the remarks that the 101 rejection is improper.  Examiner disagrees. Applicant argues on p. 8 of the remarks that the performance alignment graph enables the system to analyze misaligned employee performance reviews.  Applicant further argues that it may not be easy or feasible for a human reviewer to access performance alignment information and that the system may enable managers to quickly and easily recognize employees who may receive a lot of recognition but not quality recognitions.  Examiner disagrees and notes that this language of generating a performance alignment graph is a type of data analysis of the employees which is a type of organizing human behavior and thus part of the abstract idea itself.  Examiner further notes that even if a human reviewer would take a very long time (even unfeasible amount of time) to do the analysis, this would merely be considered using a computer to implement the abstract idea itself.  Applicant further argues on p. 9 of the remarks that this subject is not well-understood, routine or conventional.  Examiner disagrees and notes generating graphs based on received data is conventional and routine.   Whether or not the specific type of data that is used and related graph generated is not well-understood, routine or conventional is an anticipation/obviousness analysis under 102/103 and not part of the 101 analysis.  Applicant further makes comparison p. 9-10 of the remarks to Bascom and argues that applicant’s claims do not merely recite an abstract idea along with requirements to perform on the Internet.  Examiner notes Bascom is not relevant to applicant’s claims as applicant’s claims clearly are 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-7, 9-21 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (system and method).  Claims 1-2, 4-7, 9-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1 and 17 recite receiving organization data including relationship data of employees claims 2, 4-7, 9-16, 18-21 also not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements either individually or in combination are merely an extension of the abstract idea itself by further detailing the scoring, ranking and analysis on the data such as the connection strength and various results shown in graphs.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SUJAY KONERU/
Primary Examiner, Art Unit 3624